*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated 04/28/2021 is acknowledged.
Priority
This application is a CON of 16/415,504 filed on 05/17/2019, which is a CON of 15/911,032 filed on 03/02/2018 (PAT 10342714), which is a CON of 15/058,925 filed on 03/02/2016 (PAT 9956123).
Claim Status
Claims 1-15 are pending and examined. Claims 1-15 were amended. Claims 16-25 were cancelled.
Withdrawn Claim Rejections -35 USC § 112
	Rejections of claims 1-15 are withdrawn because the rejections were obviated with claim amendments. Applicant’s arguments directed to these rejections are moot because rejections are withdrawn. 
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1 and 6 over Antelman (US 6,669,966 B1 Date of Patent December 30, 2003); and rejections of claims 2, 3, 5, 8, 9, and 11-15 over Antelman and further in view of Vile 
Claim Objections 
	Claim 8 in line 7 was amended to recite “skin-with”. The claim is objected to because the term is hyphenated and the hyphen appears to be a typographical error.  
New Claim Rejections -35 USC § 112
Necessitated by Amendment 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 was amended by replacing “multiplication” with “regeneration” and claim 8 was amended to require “preventing regeneration of the microbes”. These amendments introduce new matter because the application as filed does not provide support for a method of preventing a regeneration of microbes. Paragraph 0066 recites “thus, depriving the microbes the ability to generate energy from the protein at the molecular-cellular level to regenerate and multiply”. This 
Claim 1 was amended by replacing “embedding Cu+ ions and Cu+++ ions into a material” with “embedding raw-copper, unplated, into a material”. Claim 8 was amended similarly to require “embedding raw-copper, unplated and formed in a network”. These amendments introduce new matter because they are not supported in the application as filed. The term “raw-copper” occurs in two places in the application as filed. In paragraph 0056, the term is used to refer to Cu+ and Cu+++ as raw-copper complex ions, “Cu+ ions and Cu+++ ions because such raw-copper complex ions”; and paragraph 0066 uses the term “raw copper” to refer to complex ions as in “the complex raw copper ions”. The specification uses the term “raw-copper” as an adjective to describe complex ions, whereas the claims are using the term as a noun. The application as filed does not describe the term “raw-copper” as a noun. Additionally, the application as filed does not provide support for raw-copper that is unplated. There is no support for embedding raw-copper, unplated, into a material and embedding raw-copper, unplated and formed in a network. The application provides support for embedding copper +1 and +3 ions into a material, however the specification does not describe a chemical compound that comprises said ions and specifically the specification does not describe embedding anything, other than said ions, into a material. The teachings in paragraph 0056 and 0066 could be interpreted to mean that Cu+ and Cu+++ were sourced from or obtained from raw copper, however even that interpretation would not provide support for the presently claimed limitation that requires embedding raw-copper, unplated into a material.  
Claims 1 and 8 were amended to require “generating Cu+ ions and Cu+++ ions from the raw-copper interacting with the excretion”. This limitation is new matter because it is not 
Claim 2 amendment introduces new matter because the application as filed does not support “the raw-copper in the material comprising at least one of microfilaments or nanofilaments for generating the Cu+ ions or the Cu+++ ions”. The application as filed does not teach raw-copper in the material and generating Cu+ or Cu+++ ions from raw-copper.
  Claim 4 amendment introduces new matter because the application as filed does not support “the raw-copper for generating Cu+ ions and the Cu+++ ions”. The application as filed does not describe raw-copper as a material from which Cu+ and Cu+++ are generated. 
Claim 7 amendment introduces new matter because the application as filed does not provide support for “an outer sublayer comprising the raw-copper embedded into a honeycomb foam or a micro foam”. 
Claim 9 amendment introduces new matter because the application as filed does not support generating Cu++ ions from the networked formed from raw-copper, unplated. 
Claim 10 amendment introduces new matter because it requires “the raw-copper configured for: diffusing into the skin and reducing or preventing the microbes from causing an odor or an infection”. The application as filed does not provide support for raw-copper having the claimed properties. 
Claims 3, 5, 6, and 11-15 are rejected for new matter because the claims depend from claim 1 or claim 8 and contain new matter limitations of those claims. 


(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 4, 7, 8, 10, and 15 were amended to require “raw-copper”. The claims are indefinite because the scope of the term “raw-copper” is unclear. The present application does not define the term and the present specification appears to use the term as an adjective for Cu+ and Cu+++ ions. The term was searched and it appears in 9 patent documents including 6 documents by the applicant, thus the term is not a term of the art. 
	Claim 8 was amended to require “embedding raw-copper, unplated and formed in a network”. The claim is indefinite because it does not state into what the raw-copper, unplated is embedded. The first part of the method step requires embedding, but the second part of the method step implies that raw-copper, unplated is formed in a network. Clarification is required.  
Claims 3, 5, 6, 9, and 11-14 are indefinite because the claims depend from indefinite claims 1 or 8. 
The scope of the claim is indefinite to the extent that it cannot be searched.   
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:/7pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617